Citation Nr: 9920466	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  93-27 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
HIV related illness, prior to March 1, 1994.  

2.  Entitlement to an evaluation in excess of 30 percent for 
HIV related illness, AIDS, from March 1, 1994, to February 
20, 1997.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1981 and February 1984 to February 1987.  

The appeal arises from a rating decision dated in July 1993 
in which the Regional Office (RO) granted service connection 
for HIV related illness and scar, status post removal of 
lipoma of the right shoulder.  The RO also assigned a 10 
percent evaluation for HIV related illness and a 
noncompensable evaluation for the scar, effective in January 
1992; and the veteran subsequently perfected an appeal of 
that decision, disagreeing with the evaluations assigned for 
the disabilities.  In a November 1994 rating decision, the RO 
implemented a July 1994 decision of a hearing officer to 
grant a 30 percent evaluation for HIV related illness, 
effective March 1, 1994.  

In May 1997, the Board of Veterans' Appeals (Board) denied an 
increased evaluation for the residuals of removal of lipoma 
of the right shoulder, including a scar, and remanded issues 
regarding the evaluation of the veteran's HIV related 
illness.  In December 1997, the RO granted a 100 percent 
evaluation for HIV related illness, AIDS, effective February 
20, 1997.  Thus, the issues on appeal are those listed on the 
previous page.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  Prior to March 1, 1994, the veteran was on AZT and 
consistently complained of diarrhea.  

3.  Prior to February 20, 1997, there was no pathological 
weight loss, refractory constitutional symptoms or 
opportunistic infection or neoplasm.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for HIV 
related illness, prior to March 1, 1994, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 6351 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for HIV related illness, AIDS, prior to February 20, 1997, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, Diagnostic Code 6351 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the claims on appeal are well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board further finds 
that the Department of Veterans Affairs (VA) has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the RO granted service connection for HIV 
related illness in a rating decision dated in July 1993 and 
assigned a 10 percent evaluation for that disability under 
Diagnostic Code 6351 of the VA Schedule of Rating 
Disabilities, effective in January 1992.  In November 1994, a 
30 percent evaluation was assigned for HIV related illness, 
effective March 1, 1994.  Later in December 1997, the RO 
granted a 100 percent evaluation for HIV related illness, 
AIDS, effective February 20, 1997.  

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court), because 
this appeal ensues from the veteran's disagreement with the 
rating assigned in connection with his original claim, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999)  In this case, the RO has assigned separate staged 
ratings for the veteran's HIV related illness, AIDS, after 
the date of his claim for service connection benefits.  

Additionally, the Board finds that the veteran was not 
prejudiced by the RO's initially referring to his claim as an 
"increased rating" when the appeal originated with an 
original claim for compensation benefits.  In both the 
original rating decision and subsequent rating decisions, the 
RO addressed all of the evidence of record.  Thus, he was not 
harmed.  See Fenderson, 12 Vet. App. 119.  

Under the provisions of Diagnostic Code 6351, HIV-related 
illness is rated 10 percent disabling following development 
of definite medical symptoms, T4 cell count less than 500, 
and on approved medication(s); or with evidence of depression 
or memory loss with employment limitations.  A 30 percent 
rating is assigned where there are recurrent constitutional 
symptoms, intermittent diarrhea, and the veteran is on 
approved medication(s).  The 30 percent rating is the minimum 
evaluation with T4 cell count less than 200, or with Hairy 
Cell Leukoplakia, or Oral Candidiasis.  Where there are 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, a rating of 60 percent is assigned.  
The 60 percent rating is the minimum evaluation following 
AIDS related opportunistic infection or neoplasm.  A 100 
percent rating is assigned for AIDS with recurrent 
opportunistic infections or with secondary diseases 
afflicting multiple body systems; or with HIV related illness 
with debility and progressive weight loss, without remission, 
or few or brief remissions.  38 C.F.R. Part 4.  

Initially, the Board notes that it finds the medical evidence 
pertinent to the claims currently on appeal more probative 
than the veteran's testimony and contentions in determining 
whether the criteria of Diagnostic Code 6351 at issue in this 
case are met, as the majority of the criteria for ratings in 
excess of 10 percent involve objective evidence or medical 
diagnoses.  

The Board will discuss the pertinent evidence dated prior to 
March 1, 1994.  A November 1991 private medical record 
includes a CD4 or T4 cell count of 254.  Also, while the 
veteran complained of persistent diarrhea, he denied recent 
weight loss and described his appetite as good.  
Additionally, other than Bell's palsy, the veteran was not 
aware of any illness that might be associated with HIV.  The 
veteran underwent a VA examination in April 1993.  According 
to that examination report, the veteran had very few symptoms 
at that time.  He did admit to occasional diarrhea, fatigue 
and mild memory loss on occasion.  He also reported having 
lost 10 to 15 pounds during the previous year.  He weighed 
146 pounds at that time, and it was noted that his maximum 
weight during the previous year was 159 pounds.  According to 
a July 1993 VA outpatient treatment record, the veteran's 
weight fluctuated, but he had experienced a recent weight 
gain.  In early July 1993, his weight was 148 pounds; in late 
July 1993, his weight was 157 pounds; and in October 1993, 
his weight was 152.  An October 1993 VA outpatient treatment 
record shows that the veteran continued to take AZT and that 
he complained of diarrhea three times a week.  Another VA 
examination in November 1993 revealed that the veteran 
weighed 150 pounds.  It was also noted that the veteran had 
been on AZT for the pervious two to three years and that his 
last T4 cell count, in July 1993, was 220.  

Thus, prior to March 1994, the veteran was on medication for 
HIV and he complained of memory loss, diarrhea and reported 
some weight loss.  However, his T4 cell count remained above 
200.  Moreover, while the medical evidence supports finding 
that the veteran's weight fluctuated, he actually weighed 
more in October 1993 than he did in April 1993.  Thus, the 
evidence is against finding that the veteran experienced what 
could reasonably be considered pathological weight loss.  
Additionally, while the criteria for a 30 percent rating 
includes a T4 cell count less than 200 and the veteran's T4 
cell count was consistently above 200 prior to March 1994, he 
also consistently complained of diarrhea during that period 
of time.  Thus, the Board finds that the pertinent evidence 
is in equipoise as to whether there is a reasonable basis for 
concluding that the criteria for a 30 percent rating under 
Diagnostic Code 6351 were met prior to March 1, 1994.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that a 30 percent evaluation is warranted for HIV 
related illness prior to March 1, 1994.  38 U.S.C.A. 
§ 5107(b).  In light of that determination, the issue becomes 
whether the criteria for an evaluation in excess of 30 
percent were met prior to February 20, 1997, the date the 
veteran was admitted to a VA hospital.  

Medical evidence dated prior to February 20, 1997 shows that 
the veteran's T4 cell count was less than 200, that he 
experienced intermittent diarrhea, that he was on approved 
medications and that he had Oral Candidiasis.  However, that 
evidence is against finding that the veteran had refractory 
constitutional symptoms and pathological weight loss, or that 
he had had an AIDS related opportunistic infection or 
neoplasm.  

In December 1994, it was noted that the veteran's last CD4 or 
T4 cell count was 206.  A VA outpatient treatment record in 
March 1995 shows that the veteran had lost seven pounds since 
December 1994 and weighed 155 pounds.  Approximately a year 
later, according to a February 1996 VA outpatient treatment 
record, the veteran's weight was up to 222 3/4 pounds. 

Significantly, according to a VA medical record dated in 
April 1996, the veteran had no history of AIDS related 
illness but had AIDS based on CD4 or T4 cell count criteria.  
Additionally, records of a July 1996 hospitalization, for 
cocaine abuse, show that examination of multiple systems did 
not reveal any abnormalities.  Also, at that time, the 
veteran weighed 200 pounds.  Another July 1996 VA record 
shows that the veteran weighed 198 pounds, that his usual 
weight was 200 pounds, and that his ideal weight was 178 
pounds.  In October 1996, the veteran complained of 
intermittent diarrhea.  In December 1996, it was noted that 
the veteran weighed 201 1/2 pounds and that he had gained three 
pounds in two weeks.  A VA outpatient treatment record dated 
in January 1997 shows that the veteran had thrush or Oral 
Candidiasis.  Another VA outpatient treatment record shows 
that the veteran's weight was up from 201 1/2 pounds to 206 1/2 
pounds.  In February 1997, prior to the hospitalization on 
February 20, 1997, his weight was down to 204 pounds.  Other 
VA medical records dated in February 1997, but prior to the 
February 20, 1997, hospitalization, show that the veteran had 
memory problems and increased diarrhea.  Additionally, his T4 
cell count or CD4 count remained less than 200.

Thus, the preponderance of the evidence is against finding 
that the criteria for an evaluation higher than 30 percent 
were met prior to February 20, 1997.  Additionally, while the 
veteran's weight continued to fluctuate, overall his weight 
increased between March 1994 and February 1997, and his 
weight in February 1997 was higher than his ideal weight.  
Therefore, the Board finds that any weight loss could not 
reasonably be considered pathological weight loss, as 
contemplated by the criteria for a 60 percent rating under 
Diagnostic Code 6351.  Additionally, the Board finds that the 
criteria for a 30 percent evaluation most closely reflect the 
veteran's disability prior to February 20, 1997.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a rating higher than 30 percent for HIV 
related illness, prior to February 20, 1997.  




	(CONTINUED ON NEXT PAGE)


ORDER

A 30 percent evaluation for HIV related illness, prior to 
March 1, 1994, is granted, subject to the provisions 
governing the award of monetary benefits.  

An evaluation in excess of 30 percent for HIV related 
illness, AIDS, prior to February 20, 1997, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

